UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6856


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARTHUR NAKIA JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:08-cr-00088-RBS-FBS-1)


Submitted:   October 30, 2015             Decided:   December 4, 2015


Before KING, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Nakia Jones, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arthur Nakia Jones appeals from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his

sentence     pursuant     to    Amendment            782    to    the   U.S.    Sentencing

Guidelines     Manual     (2014).           A       district      court’s   decision     on

whether to reduce a sentence under § 3582(c)(2) is reviewed for

abuse of discretion, while its conclusion on the scope of its

legal    authority    under         that    provision        is    reviewed      de   novo.

United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).

     Our review of the record reveals that the district court

did not abuse its discretion in denying Jones’ motion.                                   See

United     States    v.   Smalls,          720 F.3d 193    (4th    Cir.      2013).

Accordingly, we affirm the district court’s order.                             We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the    materials        before     this    court    and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                2